Citation Nr: 1211455	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-01 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected psychiatric disability.

2.  Entitlement to an initial rating for a service-connected psychiatric disability defined as specific phobia (situational type) and claustrophobia, evaluated as 30 percent disabling from December 23, 2003 to March 5, 2008, and defined as a depressive disorder, evaluated as 70 percent disabling from March 6, 2008.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the right great toe at the interphalangeal joint, status post joint fusion, evaluated as noncompensably disabling from February 21, 2007 to June 18, 2008 and as 30 percent disabling from September 1, 2008. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from October 1997 to July 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2005, the RO granted service connection for specific phobia (situational type) and claustrophobia (0%, from December 23, 2003).  During the current appeal, and specifically in a March 2006 rating action, the RO awarded a compensable evaluation of 30 percent, effective from December 23, 2003.

Also, in an August 2007 rating action, the RO, in pertinent part, granted service connection for posttraumatic degenerative joint disease of the right great toe at the interphalangeal joint with thickening and discoloration of the right great toenail (0%, from February 2007) and denied service connection for hypertension on a direct basis and as secondary to the service-connected psychiatric disorder.  

In July 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the Atlanta RO.  The Veteran's attorney was not present at the hearing, but the Veteran elected to proceed with the hearing without his attorney being present.  A copy of the transcript of the hearing is of record.  

In October 2009, the Board remanded the Veteran's appeal for additional development, to include scheduling VA examinations.  The Board finds that the remand directives were substantially complied with as regards the issues adjudicated herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In December 2010, the RO recharacterized the claustrophobia issue as a depressive disorder and awarded an increased evaluation of 70 percent, effective from March 6, 2008 (the date the Veteran was deemed unemployable by the Social Security Administration (SSA)).  The RO also awarded a temporary total disability rating (100 percent) for the Veteran's service-connected right toe disability, effective June 19, 2008 to August 31, 2008, and increased the evaluation to 30 percent, effective September 1, 2008.  As these increased rating do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims, these claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

Also, in the December 2010 rating action, the RO granted a total disability rating based on individual unemployability (TDIU), effective from March 6, 2008.  Following receipt of notification of that decision, the Veteran did not file a notice of disagreement with the effective date assigned to his TDIU award.  

The issues of entitlement to service connection for hypertension and entitlement to an increased evaluation for the service-connected great right toe disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From December 23, 2003 to March 5, 2008, the Veteran's specific phobia (situational type) and claustrophobia was manifested by panic attacks, irritability, anxiety, depression, irritability and sleep impairment.  Reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired memory, judgment, or abstract thinking; or difficulty in establishing and maintaining effective work and social relationships were not shown.
2.  Since March 6, 2008, total occupational and social impairment-to include gross impairment in thought processes or communication or grossly inappropriate behavior, an intermittent inability to perform the activities of daily living, persistent delusions or hallucinations, persistent danger of hurting himself or others, disorientation to time and place, and loss of memory loss for his own occupation, name, and the names of close relatives-has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for specific phobia (situational type) and claustrophobia from December 23, 2003 to March 5, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code 9403 (DC) (2011).

2.  The criteria for an initial rating in excess of 70 percent for a depressive disorder since March 6, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.130, DC 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where, as here with the claim for an initial increased rating for the service-connected psychiatric disability, service connection has been granted, that claim is substantiated.  No additional VCAA notice is not required with respect to the downstream issue of the rating assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of this increased rating claim.  VA has obtained service, VA, private, and SSA records; afforded the Veteran appropriate examinations; and provided him the opportunity to give testimony before the Board.  The VA examinations are adequate for adjudication purposes.  The May 2004, September 2004, July 2006, June 2007, and May 2010 examiners described in full the current manifestations of the Veteran's psychiatric disability and considered his pertinent psychiatric history.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II.  Increased Ratings

The Veteran seeks a higher initial evaluation for his psychiatric disability.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of history, the Veteran was medically discharged from the Navy after refusing treatment for claustrophobia.  [He was unable to wear a gas mask while on a naval ship.]  In November 2005, the RO granted service connection for specific phobia (situational type) and claustrophobia and assigned a noncompensable evaluation under DC 9403.  Subsequently, in March 2006, the RO increased the evaluation to 30 percent.

The case was remanded in October 2009 for additional development, to include a VA examination and a medical opinion regarding the current severity of the Veteran's service-connected claustrophobia.  Such examination was performed in May 2010.  The examiner diagnosed depressive disorder.  He found no signs or complaints of phobia.  In an August 2010 addendum, the examiner explained that the depressive disorder was a new and separate diagnosis from the service-connected claustrophobia.
In December 2010, the RO recharacterized the service-connected claustrophobia as a depressive disorder and increased the evaluation to 70 percent under DC 9434, effective March 6, 2008 (the date the Veteran was deemed unemployable by the Social Security Administration (SSA)).  

DC 9403 pertains to social phobia, while DC 9434 pertains to major depressive disorder.  Both rating codes utilize the General Rating Formula for Mental Disorders.  A 10 percent evaluation is to be assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is to be assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF score from 41 to 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning.  Included in this definition is that a person is unable to keep a job.  A GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF score between 61 and 70 is indicative of some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score ranging between 71 and 80 reflects that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

Post-service private treatment records dated from August 2002 to March 2004 show that the Veteran reported having mild feelings of anxiety for several years.  He was diagnosed with anxiety and panic attacks, and was eventually referred to a psychiatrist.  

An April 2004 private treatment record shows that the Veteran reported having a panic attack two weeks earlier.  He was afraid to be in crowded areas with people and had frequent spells of dizziness.  The diagnoses included social phobia.  In June 2004, he reported improvement with regard to his sleep and social phobia, but felt depressed and complained of frequent mood swings and tiredness.  The diagnoses included depression and anxiety disorder.  A May 2004 FMLA form shows that the Veteran was unable to perform regular work due to severe anxiety.  

A May 2004 VA examination report shows that the Veteran had started working in a carpet factory in 2000, but went on short-term disability in March 2004 due to the increasing frequency of panic attacks, especially when he had to wear a mask for short durations.  He also had near-daily panic attacks when he did not have to wear a mask, such as when he was driving or sleeping.  The panic attacks had become less frequent with medication.  He complained of anxiety, depression, and panic attacks once a week.  Upon mental status examination, the Veteran appeared anxious and slightly perplexed.  He made good eye contact.  There was no impairment of thought processes or communication.  There were no delusions or hallucinations.  He denied suicidal or homicidal ideations.  He was fully oriented.  His speech was normal in rate and relevant, logical, coherent, and goal directed.  He admitted some depressed mood.  The Veteran's affect was anxious.  The diagnoses included panic disorder with agoraphobia, and depressive disorder not otherwise specified.  A GAF score of 50 was assigned.  

A September 2004 VA examination report shows that the Veteran reportedly did well after discharge until February 2004, when he went into a "deep depression."   He felt weak and tired all the time.  He  complained of decreased concentration and  feelings of hopelessness and helplessness.  He did not enjoy anything and had problems with sleep.  He had not had any panic attacks since May 2004.  However, he still had problems with closed spaces and going shopping, and he let someone else drive for him.  The Veteran had been married for 18 months and had two children.  He was still working at the carpet mill.  He liked to watch television, hunt, and fish.  He had friends and went to church every Sunday.  Upon mental status examination, the Veteran was cooperative and polite.  Eye contact was good and personal hygiene was fair.  Speech was of normal rate and tone.  Thought processes were logical.  He denied hallucinations and delusions.  His mood was fine and his affect was appropriate.  He was alert and fully oriented.  Insight and judgment were fair.  The diagnoses included panic disorder with agoraphobia, depressive disorder not otherwise specified, and specific phobia (situational type).   The examiner assigned a GAF score of 70, noting that the Veteran had "mild symptoms" with some difficulty in social and occupational functioning.  He determined that the Veteran's panic disorder with agoraphobia was "a separate entity" and "does not seem to be an extension of his claustrophobia or vice versa."

An October 2004 VA treatment record shows that the Veteran reported "some transient panic symptoms and claustrophobia" during service.  He had developed spontaneous anxiety-panic symptoms earlier that year.  His sleep pattern was also disrupted.  He was unable to work for several weeks due to these symptoms, but he had gradually improved with medication.  The clinician noted that the Veteran's affect was anxious and his mood was mildly depressed.  Speech and thought were normal.  He denied suicidal ideation and hallucinations.  Attention, concentration, and memory were intact.  The diagnosis was panic disorder, without agoraphobia, and secondary depression.

In May 2005, the Veteran reported tension at home, but no panic attacks.  He was doing well at work.  His affect was subdued.  His mood was mildly anxious.  He denied suicidal ideation.  Speech was goal directed and productive.  Thought process was logical and coherent.  The diagnosis was panic disorder, improving.  In August 2005, the Veteran reported marital problems.  In October 2005, he reported thoughts of death, but denied an active suicide plan.  Mild psychomotor slowing was noted.  In December 2005, he reported having trouble getting to work due to his anxiety episodes.  His mood was depressed.  The diagnosis was anxiety disorder with panic attacks.

In January 2006, the Veteran reported that he and his wife were getting along better.  He worried about his ability to function at work.  The clinician wrote "I am reminded that he left the Navy prematurely because he could not tolerate breathing gear and had anxiety."  The diagnosis was panic disorder.

A July 2006 VA examination report shows that the Veteran had just started a new job.  A typical day involved reading the Bible, working in the garden, praying, and occasionally fishing.  He stayed home by himself and lived in a rural area.  He visited with family occasionally.  The Veteran complained of stress, difficulty sleeping, sporadic panic attacks, occasional suicidal ideation, and difficulty with memory and concentration.  Upon mental status examination, the Veteran was polite and cooperative.  His affect was mildly dysthymic.  He was alert, oriented, relevant, and coherent.  He did not exhibit suicidal or homicidal thinking.  There was no impairment of thought process.  The examiner diagnosed panic disorder with agoraphobia and dysthymic disorder.  He noted that the impact on the Veteran's social and occupational functioning was moderate in degree.  A GAF score of 58 was assigned.  The examiner noted that GAF scores since the September 2004 VA examination had ranged between 55 and 65.

In November 2006, the Veteran reported that he was having trouble keeping a job.  He was having continued family conflicts, but denied having anxiety attacks.  His affect was one of shame.  His mood was irritable and "down."  He was concerned about his rage, but had not lost control and was using good judgment.  Thought processes were logical and coherent.  The diagnoses included adjustment disorder and panic disorder.

In January 2007, the Veteran reported that he and his wife were separated and planned to divorce.  As a result, he was homeless.  He entered a domiciliary program, and by April 2007 was doing much better.  He still had occasional episodes of anxiety, but rarely experienced panic attacks.  The relationship with his parents was better.  The diagnosis was panic disorder, improving.  

A June 2007 VA examination report shows that the Veteran was "not doing well."  His wife had left him and he had lost his job.  He complained of feeling irritable and having panic attacks.  Upon mental status examination, he was cooperative and attentive.  Speech was spontaneous.  Affect was appropriate and mood was anxious.  Thought process was unremarkable.  He denied any delusions.  He also denied suicidal or homicidal ideations.  He was able to maintain minimal personal hygiene.  Memory was normal.  The examiner diagnosed panic attack without agoraphobia.  A GAF score of 80 was assigned.  The examiner noted that the Veteran was taking medication for his panic attacks and had lived and worked at the domiciliary for six months with no problems.  He noted that this program had full employment as its main goal.

In August 2007, the Veteran reported that he continued to struggle with conflicts with his wife.  They remained separated.  He was living with his parents.  He had been working for the past month, but "again finds himself in conflict with people at work."  He denied having panic episodes, but was more anxious at work.

In February 2008, the Veteran reported that he had been working for four months.  He was having less intense panic symptoms.  He was living with his mother and they were getting along fine.  He complained of difficulty getting along with people, noting that he was quick to lose his temper.  In April 2008, the Veteran reported that he had lost his job.  He had gotten into a fight with a neighbor and had broken some furniture.  His mother called the police and he spent some time in jail, but no charges were pending.  He was attending church and having some contact with his ex-wife.  The clinician noted that they had discussed the goal of "getting [] back to work" and that the Veteran was looking for a job.

SSA records establish that the Veteran was found to be disabled due to affective and mood disorders, with a secondary diagnosis of anxiety related disorders.  The effective date was March 6, 2008.

A June 2008 VA treatment record shows that the Veteran reportedly was still having trouble finding a job.  He felt sad about losing his family.  He interacted little with his parents, claiming that they were afraid of him.  He saw no future for himself, but denied feeling suicidal.  He was having angry dreams about people from past jobs who had wronged him.  His appetite was down and he only took occasional showers.  He still attended church, which was the only time he got out except to see his children.  He reported intermittent panic spells and episodes of rage.  The clinician noted that the Veteran was somewhat unkempt and walked slowly with a downcast gaze.  He made little eye contact.  The diagnoses were panic disorder and secondary depression.  The clinician noted a poor prognosis for the Veteran's employment prospects.  

A June 2008 functional capacity assessment indicated that the Veteran had made some progress, but was currently doing poorly.  A GAF score of 48 was assigned.  The doctor noted the recent loss of another job, increasing depressive symptoms, suicidal thoughts, panic-anxiety, anhedonia, psychomotor retardation, and poor concentration and memory.  In June 2009, the Veteran reported an increase in panic spells.  He had recently become phobic of driving.  

In February 2010, the Veteran complained of night sweats and felt depressed.  He saw his children every other weekend and missed seeing them every day.  He admitted suicidal ideation and was considering different plans.  He was unemployed.  In April 2010, he reported conflict with his ex-wife and her boyfriends.  He did not work and lived by himself with two dogs.  He had gained weight.  He had recently been diagnosed with sleep apnea, but expressed concern about wearing the mask because of his claustrophobia.  He attended church and got along well with his mother.  He denied any thoughts of death or suicide.  The diagnosis was anxiety disorder.

A May 2010 VA examination report shows that the Veteran complained of being irritable.  He felt worthless and depressed.  He lacked motivation to change his lifestyle, which was passive-dependent.  He lived next door to his parents.  He watched television and slept.  His mother cooked, cleaned, and paid his bills.  The examiner noted that the Veteran's depression "is very likely due to the lifestyle he has adopted."  He did not appear to be anxious, although the examiner noted that this could be due to the effectiveness of his medication.  Mental status examination revealed the Veteran to be clean and neatly groomed.  His speech was spontaneous.  His affect was appropriate, and his mood was good.  He was easily distracted.  Thought process was unremarkable.  There were no delusions.  He denied having panic attacks.  There were no suicidal or homicidal ideations.  He was able to maintain personal hygiene, and his memory was normal.  The Veteran reported that work was difficult because he did not get along with people.  However, the examiner noted that the Veteran's symptoms "are not such that they would prevent him from being able to work."  In fact, he noted that the Veteran's symptoms had improved with medication.  The Veteran admitted that he was not interested in working.  The diagnoses included depressive disorder not otherwise specified and dependent personality disorder.  A GAF score of 60 was assigned.  The examiner noted that the Veteran "did not show any signs, or have any complaints, of phobia" and that the Veteran's symptoms resulted only in deficiencies in mood.  There was no reduced reliability or productivity.  However, there were intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning.

In October 2010, the Veteran reported that he continued to live an isolated life.  He was at odds with his dad, but was very close to his mother who was his only friend.  He was ushering at church.  He no longer drove a car.  His affect was constricted and subdued.  His mood was mildly depressed.  The diagnosis was anxiety disorder, phobic.  The Veteran experienced an anxiety attack in December 2010.  

      A.  Evaluation From December 23, 2003 To March 5, 2008

The evidence during this time period more closely approximates the criteria for a 30 percent evaluation for specific phobia (situational type) and claustrophobia.  During this portion of the appeal period, the Veteran's main symptoms were panic attacks, irritability, anxiety, depression, irritability and sleep impairment.  None of the VA treatment records or examinations show the Veteran to have reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impaired memory, judgment, or abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.

The Board acknowledges the Veteran's arrest in February 2008, but notes that he was otherwise able to control his temper during this time period.  No impaired judgment or thought processes were shown at any time.  The Veteran was consistently described as cooperative and pleasant.  He demonstrated insight and judgment and exhibited clear thought and communication.  Difficulty with memory and concentration were shown only once-at the July 2006 VA examination and not at any other time during this portion of the appeal period.  

The GAF scores also support a 30 percent evaluation.  The GAF scores of 70 and 80 indicate minimal symptoms, while the GAF scores of 55 to 65 indicate moderate symptoms, as evidenced by the medical findings.  See DSM-IV.  The GAF score of 50 meets some of the criteria for a 50 percent evaluation; however, this score, taken with the other evidence of record prior to June 2008, more closely approximates the criteria for a 30 percent evaluation for PTSD.  See 38 C.F.R. § 4.7.  

Significantly, the numerous psychiatric evaluations completed during this portion of the appeal period have failed to show the symptoms necessary to support the next higher rating of 50 percent.  Rather, the symptomatology consistently reported, and shown, from December 23, 2003 to March 5, 2008 supports the criteria for the currently-assigned 30 percent rating and no higher.  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  There is no reasonable doubt to be resolved, and an initial increased evaluation for specific phobia (situational type) and claustrophobia greater than 30 percent from December 23, 2003 to March 5, 2008 is not warranted.

      B.  Evaluation Since March 6, 2008

The VA examination reports, VA treatment records, and lay statements indicate that the impact of the Veteran's depressive disorder on his social and industrial functioning during this time period is most congruent with the currently-assigned 70 percent evaluation.  The Veteran's symptoms during this time period reflect severe occupational and social impairment, with deficiencies in most areas, such as work and mood.  Although the Veteran does not have all the symptomatology consistent with the assignment of a 70 percent evaluation, the Board finds that the impact of the Veteran's depressive disorder on his social and occupational functioning sufficiently approximates the degree of impairment contemplated by a 70 percent rating-but no higher.  See 38 C.F.R. § 4.7 (2011).  

With respect to a 100 percent disability evaluation, the record does not indicate that the Veteran suffers from total occupational and social impairment.  To the contrary, as noted above, the Veteran enjoys good relationships with his mother and children, and he continues to volunteer at church.  The record does not demonstrate any gross impairment in thought processes or communication or grossly inappropriate behavior.  Indeed, he has been able to communicate appropriately and effectively.  Further, he has not demonstrated an intermittent inability to perform the activities of daily living, persistent delusions or hallucinations, or persistent danger of hurting himself or others.  Although he appeared somewhat unkempt in June 2008 and reportedly took only occasional showers, the May 2010 examiner noted that he appeared clean and neatly groomed.  The record reveals no disorientation to time and place, and the Veteran has not shown memory loss for his occupation, his own name, or those of his close relatives.  Furthermore, the symptoms associated with the GAF score of 60 do not support an evaluation in excess of 70 percent.  

The preponderance of the evidence is against this claim.  There is no doubt to be resolved, and an initial increased evaluation greater than 70 percent for a depressive disorder since March 6, 2008 is not warranted.

	C.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected psychiatric disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the threshold element under the Thun test is not met, i.e. the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral or consideration thereof is required for any portion of the appeal period. 


ORDER

An initial rating in excess of 30 percent for specific phobia (situational type) and claustrophobia, from December 23, 2003 to March 5, 2008 is denied.

An initial rating in excess of 70 percent for depressive disorder since March 6, 2008 is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the remaining issues on appeal.

Hypertension

The Veteran is seeking service connection for hypertension, to include as secondary to the service-connected psychiatric disability.  He contends that he was diagnosed with hypertension in 1999.  See June 2007 VA examination report.  

Service treatment records (STRs) show one instance of elevated blood pressure.  In March 1998, the Veteran's blood pressure was 140/90.  

An October 2001 post-service private treatment record shows that the Veteran's blood pressure was 130/90.  In May 2004, he was treated for chest pain and was prescribed Toprol (medication used to treat angina and hypertension).

The earliest post-service diagnosis of hypertension is an August 2004 VA treatment record.  He was prescribed an anti-hypertensive medication.

A June 2007 VA examination report shows that the Veteran's blood pressure was 150/100.  He gave a history of shortness of breath and lightheadedness upon first being diagnosed with hypertension, but claimed that he no longer had these symptoms.  The examiner diagnosed essential hypertension, uncontrolled.  She provided a negative opinion regarding secondary service connection.  Specifically, she stated that the Veteran's hypertension was "[n]ot secondary to his service-connected specific phobia of situational type claustrophobia."  However, the examiner did not adequately address whether the Veteran's service-connected psychiatric disability aggravates the diagnosed hypertension-nor did she consider the theory of direct service connection.  The Board notes in this regard that the claims file was not available for review.  

Based on this evidentiary posture, the Board finds that the VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, another opinion is warranted addressing direct and secondary service connection.  

Right Great Toe

STRs establish that the Veteran fractured his right great toe in March 1998 when a drawer came off its track and fell on his toe.  The August 1997 enlistment and July 1999 separation examinations contain clinically normal foot evaluations.
A February 2007 VA treatment record shows that the Veteran complained of right great toe pain.  He related that the toenail had been removed after the in-service injury, and that he had pus in the toe.  He was worried that "this was coming back."  The diagnosis was ingrown toenail.  

The Veteran was treated for pain around the toenail area in May 2007.  Upon physical examination, dorsalis pedis and posterior tibial pulses were palpable.  There was a relative flat foot deformity with a hallux abductus IP to the right great toe with pain on range of motion of the interphalangeal (IP) joint.  There was a very, very small bunion to the right first metatarsophalangeal (MP) joint, but most of the pain was centered around the IP joint.  There was also some localized swelling.  The clinician noted that the nail was thick and quite long, but "not really ingrown."

A June 2007 VA examination shows that the Veteran reported that his right great toenail had fallen off after the in-service injury.  He complained of pain that he rated 10/10 during flare-ups.  The frequency of flare-ups varied, but usually occurred weekly and resulted in a loss of balance.  He was able to stand for ten minutes and walk 100 yards.  There was no history of neoplasm.  Upon physical examination, there was thickening and discoloration of the right great toenail.  The toe otherwise appeared normal.  There was full range of motion with 30 degrees of dorsiflexion and 45 degrees of plantar flexion.  There was no pain or edema on gait examination.  Heel contact was supinated.  Mid stance and push off phase of gait was neutral.  There were no calluses or unusual shoe wear.  There was no evidence of flat feet or hallux valgus.  X-rays revealed mild degenerative changes of the IP joint of the right great toe with limited joint space.  The diagnoses included degenerative joint disease of the right great toe at the IP joint, and thickening and discoloration of the right great toenail posttraumatic. 

A September 2007 podiatry note shows that the Veteran complained of right great toe pain that occasionally extended into the forefoot area.  Upon physical examination, there was a hallux abductus interphalangeus to the right great toe.  There was pain on palpation to the IP joint as well as the first MP joint.  There was some localized swelling.  The provider noted definite pain on range of motion of the IP and MP joints.  X-rays revealed angulation of the IP joint with some arthritic change.  There was no significant pathology to the right first MP joint.  The assessment was right great toe deformity with pain in limb.  The provider prescribed Lodine as well as orthotics "to try to limit the bending motion of the joint."

In April 2008, it was noted that the Veteran had stopped taking the Lodine because it caused him to feel dehydrated, and that he could not tolerate the orthotics.  He continued to have pain with walking and pressure.  He pointed to the IP joint region and distal proximal phalanx region of the right great toe.  Upon physical examination, dorsalis pedis and posterior tibial pulses were palpable.  There was a significant flat foot deformity with hallux interphalangeus to the right great toe.  Not only was there pain on range of motion of the joint, but the Veteran could not get to a rectus sagittal plane position of the toe.  The toe was stuck in a plantar-grade position, or plantar flexed position about the interphalangeal joint.  X-rays showed that the MP joint appeared to be in very good alignment with a nice clear joint space.  The IP joint was abducted and there were fairly significant osteoarthritic changes in terms of a very narrowed joint space and angulation of the joint itself.  The assessment was posttraumatic arthropathy of right great toe joint with hallux hammertoe and interphalangeal joint arthralgia.  The provider wrote "the only thing that could really relieve the deformity as well as the arthritis would possibly be a fusion of that joint."  A cane was prescribed.

In May 2008, the Veteran was treated for pain circumferentially around the IP joint and upon range of motion of the interphalangeal joint.  There was no significant bruising, but there was a plantar flexed restricted deformity of the toe.  There was exquisite tenderness around the IP joint and no real pain around the first MP joint.  X-rays confirmed interphalangeal joint derangement.  The first MP joint, even on weight bearing views, appeared to be very healthy with no significant signs of any derangement.  The assessment was posttraumatic arthropathy right great toe IP joint with severe arthritis.

In June 2008, the Veteran underwent right great toe IP joint fusion surgery.  A September 2008 record shows that the Veteran's right great toe was in excellent straight position.  X-rays revealed status post fusion of the IP joint of the right first toe, and interval removal of the K-wires without evidence of complication.  The Veteran's postoperative progress was described as "good."  He was discharged from physical therapy in December 2008.

A January 2009 podiatry record shows that the Veteran complained of a painful scar to the right big toe as well as some swelling.  The toe hurt when walking and he used a cane.  Upon physical examination, there was no significant edema.  The scar was somewhat hypertrophic, but well healed.  The toe was in excellent straight position.  There was no clinical motion of the IP joint.  There was tenderness to palpation along the dorsum of the right great toe as well as tenderness to squeeze of the dorsal surgical scar.  The assessment was status post right great toe IP joint fusion with complication (scar).

An August 2009 podiatry note shows that the Veteran continued to report pain about the postsurgical scar area and on the dorsal aspect of the right great toe in general.  Dorsalis pedis and posterior tibial pulses were palpable.  The surgical scar was well healed, but somewhat hypertrophic.  There was some tenderness just underlying the scar where some palpable scar tissue was noted.  The assessment was status post right great toe IP joint fusion with painful scar.  The Veteran was given a steroid injection.

In April 2010, the Veteran reported that he was doing fine overall, but did have occasional pain in the right foot that went up his leg.  He reported that the steroid injection to the scar had helped greatly.  The provided noted that the scar was well healed, and he described the Veteran's progress was satisfactory.

In May 2010, the Veteran complained of an occasional aching, throbbing-type pain in his right foot.  He reiterated that the steroid injection for the painful scar had helped tremendously.  His pain was now at the very distal aspect of the toe and toenail as well as along the medial and lateral  nail borders distally.  Upon physical examination, vascular status was grossly intact.  There was no real swelling of the right great toe.  There was active range of motion of the first MP joint.  There was markedly decreased scar tissue.  There was an ingrown toenail to the right great toe medial and lateral nail border.  There was no significant pain along the extensor halluces longus tendon.  There was clinical rock-solid fusion of the right great toe IP joint.  The assessment was right great toe medial and lateral nail border ingrown toenail, and pain in limb.  

A May 2010 VA examination report shows that the Veteran reported intense pain during flare-ups, which occurred weekly and caused him to lose his balance.  He complained of an aching, throbbing-type pain all over the right foot since the surgery.  He also had pain at the very distal aspect of the toe along the medial and lateral nail borders distally.  He complained of an ingrown toenail problem.  He was able to stand 3-8 hours, with only short rest periods, and was able to walk 1-3 miles.  He denied the use of any assistive devices.  His gait was normal.  

Upon physical examination, there was no motion of the IP joint.  The right great toe MP joint motion was normal with plantar flexion greater than 60 degrees even on repetitive testing.  Dorsiflexion was over 30 degrees on repetitive testing.  There was no hallux valgus.  The medial and lateral margins of the discolored right great toe were curved under, that is, ingrown, and these areas were sensitive to palpation.  The Veteran complained of minimal pain on tapping the tip end of the right great toe.  There were no adherent scars, and there was no scarring about the IP joint that interfered with that joint motion.  The examiner wrote "obviously any scar would not stop the IP joint from moving because the joint is fused with no motion actively or passively."  No vascular problems were noted.  Pulses were normal.  There was a mild hammertoe deformity on toes 2-5 of the right foot.  X-rays showed no significant change.  The diagnosis was right great toe IP severe degenerative joint disease, status post IP joint fusion with good results.  The examiner noted that the fusion had been successful.  The Veteran did not have any problems with weakened movement, excess fatigability, or incoordination.  There was normal range of motion for the MP joint even after repetitive testing.  The examiner noted that the rest of the foot was unaffected by the right toe injury.  There were no arthritic flare-ups.  

The Board observes that the record on appeal demonstrates that, in addition to the Veteran's service-connected right great toe disability, he has been diagnosed with ingrown toenail, flatfoot, hallux valgus, and hammertoes.  However, service-connection has not been established for these disorders.  The record, as it currently stands, is not clear as to whether any of these problems may be attributable to the right great toe disability.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and those symptoms related to a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998).  Therefore, another VA opinion must be obtained in order to differentiate between any right foot symptomatology attributed to the Veteran's service-connected right great toe disability as opposed to any symptomatology associated with a nonservice-connected right foot disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate VA examination to determine the nature, extent, and etiology of the Veteran's hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinions:

a) Is it at least as likely as not, i.e., 50 percent or greater probability, that the currently diagnosed hypertension had its clinical onset in service or is otherwise related to active duty?  In answering this question, the examiner should address the March 1998 service treatment record showing an elevated blood pressure reading.  

b) Is it at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected psychiatric disability.  [If the Veteran is found to have hypertension that is aggravated by his service-connected psychiatric disability, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Also, schedule the Veteran for an appropriate VA examination to determine the current severity of the service-connected degenerative joint disease of his right great toe interphalangeal joint, status post joint fusion.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should discuss the symptoms associated with the Veteran's service-connected right great toe disability (including frequency and severity), without regard to any nonservice-connected right foot disorder that may be diagnosed.  All pertinent pathology associated with the right great toe disability should be annotated in the report.  Complete rationale should be provided for all opinions expressed.  

3. Then, readjudicate the remaining claims on appeal.  If any such benefit remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


